Citation Nr: 1114186	
Decision Date: 04/11/11    Archive Date: 04/21/11	

DOCKET NO.  07-00 595	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for left ear hearing loss.

2.  Entitlement to service connection for chronic obstructive pulmonary disease, claimed as the residual of inservice exposure to asbestos.

3.  Entitlement to a disability rating based upon individual unemployability prior to January 7, 2009.


REPRESENTATION

Appellant represented by:	Brooks S. McDaniel, Agent


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The Veteran served on active duty from October 1965 to October 1968.

This case comes before the Board of Veterans' Appeals (Board) on appeal of February 2006 and March 2009 decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

In a rating decision of August 2009, the RO granted service connection (and a 100 percent schedular evaluation) for chronic lymphocytic leukemia, effective from January 7, 2009, the date of receipt of the Veteran's claim for service connection.  Accordingly, consideration of the issue of entitlement to a total disability rating based upon individual unemployability will be confined to the period preceding that date.

Finally, this case was previously before the Board in November 2009, at which time it was remanded for additional development.  The case is now, once more, before the Board for appellate review.


FINDINGS OF FACT

1.  Chronic left ear hearing loss is not shown to have been present in service or for many years thereafter, nor is the result of any incident or incidents of the Veteran's period of active military service.

2.  Chronic obstructive pulmonary disease is not shown to have been present in service, or for many years thereafter, nor is the result of any incident or incidents of the Veteran's period of active military service, including inservice exposure to asbestos.  

3.  Prior to January 7, 2009, the Veteran's service-connected disabilities, consisting at that time of posttraumatic stress disorder (evaluated as 30 percent disabling) and erectile dysfunction (evaluated as noncompensably disabling), when taken in conjunction with his education and occupational experience, were insufficient to preclude his participation in all forms of substantially gainful employment.  


CONCLUSIONS OF LAW

1.  Chronic left ear hearing loss was not incurred in or aggravated by active military service, nor may sensorineural hearing loss in the left ear be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).

2.  Chronic obstructive pulmonary disease was not incurred in or aggravated by active military service.  38 U.S.C.A. §1110 (West 2002); 38 C.F.R. § 3.303 (2010).  

3.  Prior to January 7, 2009, the criteria for entitlement to a total disability rating based on individual unemployability were not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA in terms of its duty to notify and assist claimants.  When VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the United States Court of Appeals for Veterans Claims (Court) held that VA must (1) inform the Veteran about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the Veteran about the information and evidence that VA will seek to provide; and (3) inform the Veteran about the information and evidence that he is expected to provide.  

In the case at hand, the Board finds that the VCAA notice requirements have been satisfied by correspondence dated in November 2005 and November 2008.  In that correspondence, VA informed the Veteran that, in order to substantiate his claims for service connection, the evidence needed to show that he had a current disability, a disease or injury in service, and evidence of a nexus between the postservice disability and the disease or injury in service, which was usually shown by medical records and medical opinions.  The Veteran was further informed that, in order to substantiate his claim for a total disability rating based upon individual unemployability, the evidence needed to show that his service-connected disabilities, in and of themselves, when taken in conjunction with his education and occupational experience, were sufficient to preclude his participation in substantially gainful employment.

To the extent there existed any error by VA in providing the notice required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1), such error was nonprejudicial, in that it did not affect the essential fairness of the adjudicatory process.  In point of fact, based on a review of the entire file, it is clear that the Veteran had a clear understanding of the elements required to prevail on his claims.  Moreover, neither the Veteran nor his representative has raised allegations of prejudice resulting in error on the part of VA.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009); see also Goodwin v. Peake, 22 Vet. App. 128 (2008).  

As to informing the Veteran of which information and evidence he was to provide to VA, and which information and evidence VA would attempt to obtain on his behalf, VA informed him that it had a duty to obtain any records held by any Federal agency.  It also informed him that, on his behalf, VA would make reasonable efforts to obtain records which were not held by a Federal agency, such as records from private doctors and hospitals.  

VA must also make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In that regard, in connection with the current appeal, VA has obtained the Veteran's service treatment records, as well as both VA and private treatment records and examination reports.  For the foregoing reasons, the Board concludes that all reasonable efforts have been made by VA to obtain evidence necessary to substantiate the claims.  The evidence of record provides sufficient information to adequately evaluate the claims, and the Board is not aware of the existence of any additional relevant evidence which has not been obtained.  Therefore, no further assistance to the Veteran with the development of evidence is required.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see also Mayfield v Nicholson, 19 Vet. App. 103 (2000), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006.

Finally, in reaching the following determination, the Board wishes to make it clear that it has reviewed all the evidence in the Veteran's claims file, which includes his multiple contentions, including those offered during the course of an RO hearing in May 2006, and at a subsequent hearing before the undersigned Veterans Law Judge in September 2009, as well as service treatment records, and both VA and private treatment records and examination reports.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the Veteran's claims, and what the evidence in the claims file shows, or fails to show, with respect to those claims.   See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  

Service Connection

The Veteran in this case seeks service connection for chronic left ear hearing loss, as well as chronic obstructive pulmonary disease.  In pertinent part, it is contended that the Veteran's left ear hearing loss is the result of exposure to noise at hazardous levels during his period of active military service.  It is further contended that the Veteran's chronic obstructive pulmonary disease is the result of extensive exposure to asbestos during his service as a pipefitter with the United States Navy.

In that regard, service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002)  Service connection may also be granted for any disease initially diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d) (2010).

In order to establish service connection for a claimed disability, there must be competent evidence of that disability; medical, or in certain circumstances, lay evidence of inservice incurrence or aggravation of a disease or injury; and competent evidence of a nexus between the claimed inservice disease or injury and the current disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); see also Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Alternatively, service connection may be awarded for a "chronic" condition when:  (1) a chronic disease or disability manifests itself and is identified as such in service (or during the presumptive period under 38 C.F.R. § 3.307) and the Veteran currently has the same condition; or (2) a disease manifests itself during service (or during the presumptive period), but is not identified until later, there is a showing of continuity of symptomatology after discharge, and the medical evidence relates the symptomatology to the Veteran's present condition.  See Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2010).

Where a Veteran served for ninety (90) days or more during a period of war, and an organic disease of the nervous system, such as sensorineural hearing loss, becomes manifest to a degree of 10 percent within one year of date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).  

For the purpose of applying the laws administered by the VA, impaired hearing is considered to be a disability when the auditory threshold in any of the frequencies 500, 1,000, 2,000, 3,000 or 4,000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1,000, 2,000, 3,000 or 4,000 Hertz are 26 decibels or greater; or when speech recognition scores utilizing the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2010).  

Regarding the Veteran's claim for service connection for chronic obstructive pulmonary disease related to asbestos exposure, the Board notes that VA has established certain procedures on asbestos-related diseases which provide guidelines for use in the consideration of compensation claims based on exposure to asbestos.  See Adjudication Procedure Manual, M21-1, MR Part IV, Subpart ii, Chapter 2, Section C, Para. 9 (December. 13, 2005); see also McGinty v. Brown, 4 Vet. App. 428, 432 (1993).  

The aforementioned Manual provisions note that the inhalation of asbestos fibers can produce fibrosis and tumors, with interstitial pulmonary fibrosis (i.e., asbestosis) being the most common disease.  A clinical diagnosis of asbestosis requires a history of exposure and radiographic evidence of parenchymal lung disease.  Symptoms and signs include dyspnea, end-respiratory rales over the lower lobe, compensatory emphysema; clubbing of the fingers at late stages; and pulmonary function impairment and cor pulmonale that can be demonstrated by instrumental methods.  Asbestos fibers may also produce pleural effusion and fibrosis, pleural plaques, mesothelioma of the pleura and peritoneum, lung cancer, and cancer of the gastrointestinal tract.  

When considering VA compensation claims, rating boards have the responsibility to ascertain whether or not military records demonstrate evidence of asbestos exposure in service, and to ensure that development is accomplished to ascertain whether or not there is preservice or postservice occupational or other asbestos exposure.  A determination must then be made as to the relationship between asbestos exposure and the claimed diseases.  As always, the reasonable doubt doctrine is for consideration in such claims.  In McGinty, the United States Court of Appeals for Veterans Claims (Court) has also indicated that, while the Veteran, as a lay person, is not competent to testify as to the cause of his disease, he is competent to testify as to the facts of his asbestos exposure.  See McGinty, 4 Vet. App. 432 (1993).  

In the present case, service administrative records are to the effect that, while in service with the United States Navy, the Veteran served for at least a time as a pipefitter.  Service treatment records, it should be noted, are negative for history, complaints, or abnormal findings indicative of the presence of left ear hearing loss or chronic obstructive pulmonary disease.  While it is true that, for a portion of the Veteran's time in service, he served onboard the USS Iwo Jima as a fireman and/or pipefitter, there is no indication that, at that time, the Veteran received either a diagnosis of or treatment for chronic obstructive pulmonary disease, or, for that manner, any other respiratory disorder.  Significantly, at the time of a service separation examination in October 1968, the Veteran's ears were within normal limits, as were the Veteran's lungs and chest.  Radiographic studies of the Veteran's chest conducted at the time of service separation were within normal limits.  Moreover, hearing for both the whispered and spoken voice was 15/15 bilaterally.  At the time of service separation, no pertinent diagnoses were noted.  

The Board observes that, at the time of a private medical examination in January 1969, there was no evidence of either left ear hearing loss or chronic obstructive pulmonary disease.  In point of fact, the earliest clinical indication of the presence of chronic obstructive pulmonary disease is revealed by a private medical record dated in September 2005, almost 37 years following the Veteran's discharge from service, at which time the Veteran's physician was of the opinion that the Veteran's age had "caught up" with his emphysema developed through years of smoking and "added to by his employment."  The Veteran's physician additionally indicated that the Veteran had started smoking at age 15, smoking approximately 1 1/2 packs a day up until the age of 49, at which time the Veteran reportedly quit.  Also noted was that the Veteran had worked in construction since the age of 16, and spent three years with the United States Navy as a pipefitter "working with asbestos."  Reportedly, following the Veteran's discharge from the Navy, he had worked as an "acid operator and then a press operator using solvents and degreaser."  Following that, the Veteran worked as a millwright and pipefitter, followed by 10 to 12 years in a powerhouse unloading coal.  According to the Veteran, his final employment consisted of work in the area of air conditioning and refrigeration, where he was exposed to "acetone, HFC, CFC, mold, and mildew."  

Review of computerized tomography of the Veteran's chest demonstrated the presence of bilateral upper lobe panacinar emphysema, in addition to old granulomatosis disease.  Significantly, that scan showed no evidence of either asbestosis or pleural plaques.  At the time of evaluation, the Veteran was advised of the relative contributions of his employment history and smoking to the development of emphysema.

Significantly, the earliest clinical indication of the presence of left ear hearing loss is revealed by a VA outpatient treatment record dated in October 2007, almost 39 years following the Veteran's discharge from service, at which time there was noted the presence of high tone, most likely noise-induced, sensorineural hearing loss in the Veteran's left ear.  Of some interest is the fact that, at that time, it was noted that the Veteran had "worked around noise most of his life."  

The Board observes that, at the time of a VA respiratory examination in May 2010, which examination involved a full review of the Veteran's claims folder and medical records, it was noted that the Veteran had experienced the gradual onset of shortness of breath with exertion which had worsened.  Reportedly, in March 2006, the Veteran was short of breath at work, as a result of which he was sent to the plant doctor.  When further questioned, the Veteran indicated that, in the past, he had smoked cigarettes, but had quit smoking in 1992.  However, the Veteran continued to use smokeless tobacco.  

Radiographic studies of the Veteran's chest conducted as part of the examination showed evidence of a few stable scattered tiny calcified granulomas in the right and left midlung, and in the right lung apex.  There was a linear density in the left lower lung, presumably consistent with discoid atelectasis or scarring, though with no evidence of any effusions.  Computerized tomography of the Veteran's thorax conducted as part of the examination showed evidence of a centrilobular emphysema, as well as bullous emphysema in the lung apices.  Additionally noted was the presence of scattered granulomata throughout both lungs consistent with a history of prior granulomatous infection.  The pertinent clinical impression was of scattered granuloma and calcified lymph nodes in the chest without definite mass, consistent with prior granulomatous infection; subsegmental atelactasis versus scarring of the inferior lingula; and emphysema.

Pulmonary function testing (spirometry) showed evidence of a severe obstructive ventilatory defect, in conjunction with decreased FVC due to air trapping, with no significant bronchodilator response, and a severely decreased diffusion capacity (41 percent of predicted).  The pertinent diagnosis noted was severe chronic obstructive pulmonary disease.  In the opinion of the examiner, the Veteran's chronic obstructive pulmonary disease was not caused by or the result of active service, to include any inservice asbestos exposure.  The rationale given for that opinion was that, while the Veteran had served in the United States Navy as a pipefitter, he also did other jobs such as transporting the wounded, and would have had "minimal exposure" to asbestos.  Further noted was that, following service, the Veteran had worked at several jobs, including 15 years in the field of air conditioning, where there could have "possibly been some exposure to asbestos, though to what extent was unknown."  

According to the examiner, there was no evidence on chest X-rays or CT scans of any asbestos-related changes.  Moreover, chronic obstructive pulmonary disease had not been associated with asbestos as an etiology.  Rather, chronic obstructive pulmonary disease (emphysema) was a result of chronic inflammatory damage to the alveoli due to cigarette smoking.  

On VA audiometric examination in May 2010, which examination involved a full review of the Veteran's claims folder, it was noted that the Veteran's hearing was within normal limits when he entered active duty, though his induction physical examination conducted in October 1965 did not contain "frequency-specific" audiometric data.  Reportedly, the first time the Veteran noticed any hearing loss was in approximately 1967.  The Veteran's separation physical examination dated in October 1968 similarly did not contain frequency-specific audiometric data.  

When questioned, the Veteran indicated that, during service, he had been exposed to noise from small arms fire, helicopters, ship noise, and other "extreme noise of combat."  Moreover, as a civilian, he had worked as a millwright and as a high velocity air conditioning technician, though reportedly using hearing protection when required.  

Audiometric examination revealed pure tone air conduction threshold levels, in decibels, as follows:  



HERTZ




500
1000
2000
3000
4000
RIGHT
25
30
30
55
60
LEFT
20
35
60
40
40

Speech recognition scores obtained utilizing the Maryland CNC word lists were 92 percent for the right ear and 80 percent for the left ear.  The pertinent diagnosis noted was of hearing acuity within normal limits in the right ear through 500 Hertz, sloping to a mild sensorineural hearing loss in the range from 1000 to 2000 Hertz, with a moderate loss for the higher test frequencies, in conjunction with hearing acuity within normal limits through 500 Hertz in the left ear, sloping to a mild loss at 1000 Hertz, and then a severe loss for the higher frequencies.  

According to the examiner, the configuration of the Veteran's hearing loss was consistent with noise exposure.  However, neither the induction nor the separation physical examination located in the Veteran's claims folder contained audiometric data other than a Whispered Voice Test.  According to the examiner, the Whispered Voice Test should not be used in the rating process, in that one of its major shortcomings was that it was not sensitive to high frequency (noise inducted) hearing loss.  In the opinion of the examiner, after refuting the Whispered Voice Test, there was "no objective evidence" in the military record to prove or disprove the presence of hearing loss during military service.  Moreover, at the present time, there was no way to separate the hearing damage caused by civilian noise exposure from the damage caused by military noise exposure "without resorting to mere speculation."  

The Board acknowledges that, in correspondence from December 2009, the Veteran's private physician wrote that it was his opinion that with "reasonable medical certainty," the Veteran "had an element of asbestosis related to asbestos exposure aboard the USS Iwo Jima between 1965 and 1968."  However, based on a review of the Veteran's file, there is no indication that, at the time of the rendering of that opinion, the examining physician had access to the Veteran's claims folder or medical records.  Rather, that opinion appears to have been based solely upon history provided by the Veteran, inasmuch as no rationale for the opinion was provided.  See LeShore v. Brown, 8 Vet. App. 406, 409 (1995); see also Swann v. Brown, 5 Vet. App. 229, 233 (1993).  The opinion did not consider the Veteran's active duty medical records, or, apparently, his extensive smoking history.  Nor did it consider the Veteran's postservice exposure to various substances, including asbestos, while working as a millwright, and in the construction trades.  Finally, based on a review of the file, it would appear that the examiner first saw the Veteran many years following his discharge from service.  

In evaluating the Veteran's claims, the Board has a duty to assess the credibility and weight to be given the medical evidence.  See Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997) and cases cited therein.  Moreover, in evaluating the probative value of medical statements, the Board must evaluate factors such as a health care provider's knowledge and skill in analyzing the medical data.  See Guerreri v. Brown, 4 Vet. App. 467, 470-71 (1993); see also Black v. Brown, 10 Vet. App. 279, 284 (1997).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file, and the thoroughness and detail of the opinion.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  In Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008), the United States Court of Appeals for Veterans Claims (Court) found that the guiding factors in evaluating the probative value of a medical opinion are whether the opinion was based on sufficient facts or data, or whether the opinion was a product of reliable principles and methods, and whether the medical professional applied the principles and methods reliably to the facts of the case.  Id.  Significantly, the Court further indicated that the claims file "is not a magical or talismanic set of documents, but rather a tool to assist VA examiners to become familiar with the facts necessary to form an expert opinion to assist the adjudicator in making a decision on the claim."  Id.  

After a full review of the record, including the evidence and statements and testimony of the Veteran, the Board concludes that the preponderance of the evidence is against the claims of service connection for chronic obstructive pulmonary disease and left ear hearing loss.  

With regard to the claimed pulmonary disorder, the Board does not question the competence or professional expertise of the Veteran's private physician who, in December 2009, offered the opinion that the Veteran had an "element of asbestosis" related to asbestos exposure while in service.  However, and as previously noted, that physician offered no rationale for his opinion.  Moreover, there is no indication that, at the time of the rendering of his opinion, the Veteran's private physician had access to either the Veteran's service treatment records or his claims folder.  As such, the Board finds that the private medical opinion has less probative value than the May 2010 VA examination report and opinion, which was based on a full review of the service and post service treatment records, examination of the Veteran, test results and which includes a rationale for the opinion.

Regarding the Veteran's claimed left ear hearing loss, the Board finds the aforementioned opinion of a VA audiologist highly probative because that opinion was based upon a full review of the Veteran's claims file, as well as a full examination of the Veteran, including both history and audiometric findings.  The VA examiner provided reasons and bases for his medical opinion, and pointed to the evidence which supported that opinion.  See Hernandez-Toyens v. West, supra.  Under the circumstances, the Board is of the opinion that the probative medical evidence of record establishes that the Veteran's left ear hearing loss did not, in fact, have its origin during his period of active military service.  Nor is there persuasive evidence that the Veteran's chronic obstructive pulmonary disease, first persuasively documented many years following service discharge, is in any related to his "minimal" exposure to asbestos in service.  Rather, the overwhelming weight of the evidence is to the effect that the Veteran's chronic obstructive pulmonary disease is the result of many years of smoking.  

The Board acknowledges the Veteran's statements and testimony regarding the origin of the disabilities at issue.  However, the Board rejects those assertions to the extent that the Veteran seeks to etiologically relate the disabilities in question to his period of active military service.  The Veteran's statements and history, it should be noted, when weighed against the objective evidence of record, are neither credible nor of probative value.  Moreover, while the absence of medical reports alone cannot be used to refute continuity of symptomatology, the absence of any evidence of left ear hearing loss or chronic obstructive pulmonary disease in service, as well as the prolonged postservice period without complaint, factor against the Veteran's assertions.  Significantly, the Veteran, as a lay person, is not competent to create the requisite causal nexus for his current chronic obstructive pulmonary disease and left ear hearing loss.  Rather, evidence which requires medical knowledge must be provided by someone qualified as an expert by knowledge, skill, experience, training, or education, none of which the Veteran possesses.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Based on the aforementioned, the Board is unable to reasonably associate the Veteran's left ear hearing loss or chronic obstructive pulmonary disease, first persuasively documented many years following service discharge, with any incident or incidents of his period of active military service.  As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App 49, 55-57 (1990).  Accordingly, service connection for those disabilities must be denied.  

Total Disability Rating Based on Individual Unemployability

In addition to the above, the Veteran in this case seeks a total disability rating based upon individual unemployability prior to January 7, 2009, the date of the assignment of a 100 percent schedular evaluation for chronic lymphocytic leukemia.  In that regard, such a benefit may be assigned where the schedular rating is less than total when it is found that a service-connected disability or disabilities are sufficient to produce unemployability without regard to advancing age.  38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 (2010).  

In the present case, a review of the record discloses that the Veteran has completed high school.  Reportedly, the Veteran has had occupational experience as a millwright, pipefitter, acid operator, and press operator, and in the area of air conditioning/refrigeration, and last worked in 2006.  

Prior to January 7, 2009, the Veteran's service-connected disabilities consisted of posttraumatic stress disorder, evaluated as 30 percent disabling; and erectile dysfunction, evaluated as noncompensably disabling.  The combined evaluation in effect at that time for the Veteran's service-connected disabilities was 30 percent.

With regard to the above, total disability ratings for compensation may be assigned where the schedular rating is less than total when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is rated at 40 percent, and there is sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 3.340, 4.16 (2010).

In the case at hand, it is clear that, prior to January 7, 2009, the Veteran did not, in fact, meet the schedular requirements for the award of a total disability rating based upon individual unemployability.  Nonetheless, the Veteran could qualify for an award of that benefit were it to be shown that, prior to January 7, 2009, the Veteran's service-connected disabilities, when taken in conjunction with his education and occupational experience, were sufficient to preclude his participation in any form of substantially gainful employment.  See 38 C.F.R. § 4.16 (2010).

In that regard, on mental status examination conducted during the course of VA outpatient treatment in March 2006, it was noted that the Veteran was cooperative, and that both his grooming and hygiene were good.  The Veteran's mood appeared dysphoric, and his affect was appropriate, with psychomotor activity normal.  At the time of evaluation, the Veteran's speech was clear and fluent, and his thought processes were both logical and goal-directed, with appropriate thought content.  The Veteran's intellectual functioning appeared to be within average range, and both his immediate and remote memory appeared grossly intact.  Insight and judgment were both described as fair.

During the course of private outpatient treatment in March 2006, it was noted that the Veteran was being placed on disability by the "plant doctor" due to his "ongoing pulmonary complaints."  The pertinent diagnosis was of chronic obstructive pulmonary disease, likely with a significant degree of emphysema worsened by work place exposures, somewhat improved with relief from work.

A Social Security Administration Disability Determination dated in March 2006 is significant for a primary diagnosis of chronic pulmonary insufficiency (COPD).  

At the time of a VA psychiatric examination in November 2006, it was noted that the Veteran had worked for an air conditioning company for 15 years until March 2006, at which time his chronic obstructive pulmonary disease "got to the point where he was told he could not work anymore due to his breathing problems."  

During the course of VA outpatient treatment in July 2007, it was noted that the Veteran had maintained gains previously reported, and that he might in fact even be somewhat better with regard to the overall frequency and intensity of his posttraumatic stress disorder symptoms.  According to the Veteran, his anger was better controlled, and he was actively utilizing techniques learned in therapy to deal with his irritability and to lower anxiety.

At the time of a subsequent VA psychiatric examination in November 2008, it was noted that, while since the time of the Veteran's last examination, there had been no remission of his posttraumatic stress disorder condition, records indicated that medications prescribed for the Veteran had produced improvement in his symptoms at times.  Significantly, as at the time of the previous VA examination, it was noted that the Veteran had worked in the area of air conditioning until March 2006, at which time his chronic obstructive pulmonary disease had gotten to the point where he was told he could not work due to his "physical health problems."  Noted at the time of examination was that the Veteran's request form indicated that he was on Social Security disability benefits, "because of his chronic obstructive pulmonary disease."

On more recent VA respiratory examination in May 2010, it was noted that, in March 2006, the Veteran experienced shortness of breath at work, with the result that he was sent to the plant doctor.  Reportedly, the Veteran was subsequently discharged on disability insurance, and then on Social Security Disability.  According to the Veteran, the plant had "put him out due to his breathing problem."

As noted above, a total disability rating based upon individual unemployability may be assigned where the schedular rating is less than total when it is found that a service-connected disability or disabilities, when taken conjunction with the Veteran's education and occupational experience, are sufficient to produce unemployability.  38 C.F.R. §§ 3.321 3.340, 3.341, 4.16 (2010).  In the case at hand, however, prior to January 7, 2009, the Veteran's service-connected disabilities, and, in particular, his service-connected posttraumatic stress disorder, while certainly not insignificant, were clearly insufficient to preclude his participation in all forms of substantially gainful employment.  In point of fact, the entire weight of the evidence would appear to indicate that, to the extent that the Veteran was, in fact, unemployable prior to January 7, 2009, that unemployability was due primarily to nonservice-connected chronic obstructive pulmonary disease, and not the Veteran's service-connected posttraumatic stress disorder or erectile dysfunction.  Under the circumstances, the Veteran's claim for a total disability rating based upon individual unemployability prior to January 7, 2009 must be denied.  


ORDER

Service connection for left ear hearing loss is denied.

Service connection for chronic obstructive pulmonary disease, claimed as the residual of inservice exposure to asbestos, is denied.

A total disability rating based upon individual unemployability due to service-connected disability prior to January 7, 2009 is denied.




	                        ____________________________________________
	K. J. ALIBRANDO
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


